Title: Address of Baltimore City Council, 12 March 1797
From: Baltimore City Council
To: Washington, George



[12 March 1797]

To partake of the prosperity arising from your unwearied attention to the Welfare of our Country—To admire that firmness which has never been disconcerted in the greatest difficulties, and which has acquired vigor in proportion to the exigency. To feel that honorable ascendancy you have obtained in the well founded opinion of your fellow Citizens by a Wise administration, and the exercise of the virtues of Private life, and to suppress our admiration and acknowledgment would be wanting to our own individual sensations and the just expectation of those we represent.

Permit therefore the Mayor & City Council of Baltimore amongst the first exercise of their Corporate Capacity to gratify themselves and their Constituents in the sincere expression of regret for your retirement. Their lively gratitude for your public services. Their affectionate attachment to your private Character. Their heartfelt farewell to your person & family, and their unceasing solicitude for your temporal & eternal happiness. In behalf of the Corporation of the City of Baltimore

Jas Calhoun Mayor

